DETAILED ACTION
                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Response to Amendment
Claim 1 has been amended; and claims 1-13 are currently pending. 


                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Talieh et al. (USPN 6251235 B1, hereinafter “Talieh”) in view of Chiba et al. (US 2003/0015806 A1, hereinafter “Chiba”). 

	In regards to claim 1, Talieh discloses (See, for example, Fig. 3) a plating chuck (8) for holding a substrate (2) comprising a notch area and a patterned region adjacent to the notch area, the plating chuck comprising: a cover plate (14) being configured to cover the notch area of the substrate to shield the electric field at the notch area when the substrate (2) is being plated. 

	Though Talieh teaches that the area of the wafer circumferential edge protected by retaining ring/seal and the liquid conductor may include regions 1-10mm from the wafer edge (see, for example, col. 4 lines 50-63), it is silent about cover plate the notch area of the substrate. 
	
	It is well known in the manufacturing of semiconductor devices using a semiconductor wafer that the dimension from a side face of the wafer to a bottom portion of the notch falls in the range of 1mm to 1.25mm (See, for example, Chiba in Par [0052]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the cover plate (14) being configured to cover the notch area of the substrate because it is well known in the manufacturing of semiconductor devices using a semiconductor wafer that the dimension from a side face of the wafer to a bottom portion of the notch falls in the range of 1mm to 1.25mm (See, for example, Chiba in Par [0052]). 

	Talieh as modified is further silent about the notch area being covered with photoresist and not to be plated. 
	However, it is readily known in the manufacturing of semiconductor devices to avoid covering the notch area for the purpose of not covering the wafer ID/tag engraved in the notch area a wafer. Furthermore, it is readily known in the manufacturing of semiconductor devices to cover the areas of a wafer with photoresist layer for the purpose of avoiding path for electrical current and electroplating. 



	In regards to claim 2, Talieh as modified above discloses (See, for example, Fig. 3) the cover plate (14) covers partial of the patterned region adjacent to the notch area of the substrate (having the notch 1mm to 1.25mm from the edge of the wafer as taught by Chiba Par [0052] while Talieh teaching that the cover plate 14 protects 1mm to 10mm from the wafer edge as in Col. 4 lines 50-63, the combination meets the limitation). 
 

	In regards to claim 9, Talieh as modified above discloses all limitations of claim 1 and that the cover plate obviously covers the notch area of the wafer ((having the notch 1mm to 1.25mm from the edge of the wafer as taught by Chiba Par [0052] while Talieh teaching that the cover plate 14 protects 1mm to 10mm from the wafer edge as in Col. 4 lines 50-63). 

	However it is silent about the shape of the cover plate is adjusted according to the shape of the notch area. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the cover plate because it has been held that a configuration of the cover plate is a matter of design choice absent persuasive evidence that the particular configuration of the cover plate is significant. 

	In regards to claim 11, Talieh as modified above discloses (See, for example, Figs. 3 and 4A)  the cover plate (14) is symmetrical (it is around the circumference of the wafer ) or asymmetrical relative to an axis which passes through a center of the substrate (2) and a notch of the substrate . 

	In regards to claim 13, Talieh as modified above discloses (See, for example, Fig. 3, Talieh) the material of the cover  plate (14) is a nonconductive. 
	However, it fails to explicitly teach that the cover plate has plastic, rubber or metal coated by insulting material. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have plastic, rubber or metal coated by insulting material for the cover plate because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


                                             Allowable Subject Matter
Claims 3-8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claim 3, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that the shield a bottom wall, a side wall extending upward from the bottom wall, and a top wall extending outward from the top of the side wall, 
the bottom wall horizontally protrudes to form the cover plate. 

In regards to claim 10, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that the side of the cover plate that is farther from the notch of the substrate is a straight line or an arc line and the other side of the cover plate that is closer to the notch of the substrate is a straight line, a polygonal line or an arc line. 

In regards to claim 12, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that there is a distance between the cover plate and . 

                                         Response to Arguments
Applicant' s arguments with respect to the new amendment in claim 1 has been considered and are addressed in the (new) rejection stated above.

                                              Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                          Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-270-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893